Citation Nr: 9926943	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  95-27 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to a higher (compensable) initial rating for 
residuals of incision of the left second finger.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1972 to 
January 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a claim for nonservice 
connected pension benefits and also denied a claim for 
service connection for a left second (index) finger injury.  
In August 1996, the RO established service connection for 
surgical incision of the left second finger and assigned a 
noncompensable evaluation.  The veteran has continued his 
appeal for a higher initial rating for this disability.  

In April 1998, the Board remanded the case to the RO for 
additional development.  Since that time, the claim for a 
permanent and total disability rating for pension purposes 
has been granted and that issue is no longer on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claim has been obtained.

2.  The veteran's left hand is his major hand.  

3.  Ankylosis of the left second finger is not shown; there 
are complaints of pain and objective medical evidence of 
additional functional impairment due to limitation of motion 
of both the distal interphalangeal (DIP) and proximal 
interphalangeal (PIP) joints and decreased grip strength. 

4.  A superficial postoperative scar on the finger has not 
been shown to be tender or to cause any functional 
impairment.


CONCLUSION OF LAW

1.  The criteria for a 10 percent schedular rating for 
residuals of incision of the left second finger are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5225 
(1998).

2.  The criteria for a separate 10 percent schedular rating 
for service-connected postoperative surgery scar are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 
4.2, 4.7, 4.14, 4.118, Diagnostic Codes 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim for a 
higher initial rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all relevant evidence for equitable disposition of the claim 
has been obtained to the extent possible.

I.  Factual Background

The veteran has claimed that he has pain, sensitivity, 
limited writing ability, and other problems as a result of 
service-connected residuals of a left second finger incision.  

An October 1994 VA general medical examination report notes a 
thin surgical scar along the ulnar aspect of the distal 
phalanx of the left index finger with no significant 
deformities or limitation of motion.  

In February 1996, the RO received records from the Social 
Security Administration indicating that the veteran had been 
disabled from working since 1991 due to organic mental 
disorder with a secondary diagnosis of history of alcoholism.  

A March 1996 VA skin scars and orthopedic examination report 
indicates that during active service another person had 
bitten the veteran's left index finger.  Subsequent infection 
required surgery.  The veteran complained of intermittent 
pain since the infection, especially in cold weather.  He 
reported that heat and Advil relieved the pain.  The examiner 
reported the veteran was able to use the hand for "most" 
activities.  The scar was described as 1-1/2 inches in length.  
There was a 10 degree rotation toward the ulnar aspect of the 
second DIP joint.  The second DIP and the PIP joints lacked 
full flexion by 10 degrees.  They had complete extension.  
All other fingers had normal range of motion.  There was no 
swelling, heat, erythema or tenderness.  There was mild 
decrease in grip and grasp strength, and a mild decrease in 
fine and gross manipulations. 

In August 1996, the RO established service connection for 
status post surgical incision of the left second finger and 
assigned a noncompensable rating under Diagnostic Code 5225-
7805, effective from November 1993.  

In November 1997, the veteran testified before an RO hearing 
officer that he has noticed increased pain and aching pain in 
the fingertip.  He also noticed numbness at the fingertip 
during cold weather.  He testified that he took Tylenol 3 
painkiller.  He recalled that when he worked at a 
construction job three years earlier, the finger hurt in cold 
weather.  He testified that he wrote with his left hand and 
the finger caused problems writing.  He also testified that 
he currently did not work.

During a February 1997 VA peripheral nerve examination 
report, the veteran reported that he was unemployed and was 
on a disability because of mental problems.  During the 
examination, he reported numbness and sensitivity to cold 
weather.  The examiner found all systems to be normal and 
could not find any neurologic disorder.  

In March 1997, the veteran submitted an article from the 
British Medical Journal concerning certain disabilities such 
as hand pain, trigger finger, De Quervain's tenosynovitis, 
arthritis, and others.  He also submitted various other 
articles and a statement to the effect that he thought that 
his condition resembled trigger finger.

In April 1998, the Board remanded the case to the RO for a 
general medical examination and for any additional specialty 
examinations to determine the severity of the disorder.  

In May 1998, the veteran reported continued pain in the 
finger.  He reported that he was left-handed and occasionally 
could not write because of finger pain.  

In October 1998, the RO received VA outpatient treatment 
reports that did not reflect any treatment relevant to this 
appeal.

In December 1998, the veteran underwent a VA general medical 
examination.  The report simply states that there were no 
significant deformities of the left index finger.  It does 
not mention whether there was any pain, tenderness, 
limitation of motion, or other difficulty associated with the 
joints of the finger or the surgical scar.  The report notes 
that no other specialty examinations were ordered.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1998).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1998).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which the functions affected, the anatomical location, and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  See 38 C.F.R. 
§ 4.20 (1998).  In this case, any orthopedic impairment of 
the left index finger has been rated under Diagnostic Code 
5225 for ankylosis of the index finger.  

The schedule does not provide a zero percent evaluation for 
ankylosis of the index finger or for scars.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31 (1998). 

Since service-connection was established, the left index 
finger disorder has been rated under Diagnostic Code 5225-
7805 reflecting impairment of the left index finger and a 
post-surgical scar.  The Board notes that Diagnostic Code 
5225 offers a higher evaluation.  The Board will therefore 
focus on rating the veteran's disability under Diagnostic 
Code 5225 but will also consider and discuss alternate 
diagnostic codes that potentially could apply to this case.  

Diagnostic Code 5225 provides that favorable or unfavorable 
ankylosis of the index finger of either hand warrants a 10 
percent evaluation.  Ankylosis is considered to be favorable 
when the ankylosis does not prevent flexion of the tip of the 
digit to within 2 inches (5.1 cm.) of the median transverse 
fold of the palm.  It is unfavorable when it precludes such 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5225 (1998). 

The medical evidence of record indicates limitation of motion 
of both the PIP and DIP joints of the left index finger, 
complaints of pain, and a decrease in grip strength.  
Although the criteria for a rating for favorable ankylosis 
are not met, the Board is authorized to consider a higher 
rating when there is additional functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination, and those factors are not contemplated in the 
relevant rating criteria.  Considering the functional 
impairment shown in this case, the Board finds that the 
symptoms do approximate the criteria for a compensable rating 
under Diagnostic Code 5225.  Therefore, the claim for an 
increased rating for the left index finger is granted.  A 10 
percent rating is the only rating offered by Diagnostic Code 
5225 and the objective evidence does not indicate any other 
code that potentially may be available.  In this regard, the 
Board notes that the veteran has submitted medical journal 
articles addressing trigger finger, De Quervain's disease, 
tenosynovitis, arthritis, and other causes of hand pain; 
however, the medical evidence of record does not suggest that 
any of these disorders might be present in this case.  The 
only other rating that may potentially be available is a 
rating for the surgical scar.

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  Scars, other than those 
characterized as disfiguring, poorly nourished, subject to 
repeated ulceration, tender, painful, or burn scars are to be 
rated on limitation of function of the part affected under 
Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805 (1998).  The objective medical evidence indicates a 
superficial, well healed thin surgical scar on the left index 
finger.  The RO has assigned a noncompensable rating for this 
and the Board agrees that the criteria for a compensable 
rating are not met.  Any functional limitation of the finger 
has already been accounted for in the rating assigned under 
Diagnostic Code 5225.  

The Board also finds no showing that the veteran's service-
connected left index reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation in excess of 30 percent on an extra-schedular 
basis.  In this regard, the Board notes that the veteran's 
service-connected disability is not shown to have 
significantly impacted his employment (beyond that which is 
contemplated in the ratings assigned).  This disability is 
not shown to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent rating for residuals of incision of the left 
second finger is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

